Citation Nr: 0208176	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for a right 
knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to December 
1969 and from July 1971 to July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied a  compensable disability 
evaluation for the veteran's right knee disorder.  A January 
1999 rating decision subsequently increased the veteran's 
disability evaluation to 10 percent.

The Board also notes that, in a September 1999 Board 
decision, the issue of entitlement to an increased disability 
evaluation for a right knee disorder was remanded for 
additional development.  This was accomplished to the extent 
possible and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's right knee disorder is currently productive 
of subjective complaints of pain; the objective medical 
evidence reflects minimal arthritis and range of motion from 
approximately zero (0) degrees extension to 105 degrees 
flexion.

3.  The veteran's right knee disorder is not productive of 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, ankylosis, or malunion of the tibia and 
fibula. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-
4.14,4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his service-connected right knee 
disorder does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that he is 
entitled to a higher disability evaluation because he 
experiences pain and stiffness.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, and the veteran was afforded two 
VA examinations.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review.  Likewise, the Board 
is not aware of any additional evidence that needs to be 
obtained in this appeal, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor of a disability.  The intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

Historically, the veteran was awarded service connection in a 
March 1976 rating decision and a noncompensable disability 
evaluation was assigned, effective July 1975.  In March 1997, 
the veteran filed a claim for an increased disability 
evaluation, which the RO denied in a February 1998 rating 
decision.  The veteran filed a notice of disagreement in 
March 1998, and the RO issued a statement of the case.  The 
veteran perfected his appeal in August 1998.  The RO obtained 
additional medical evidence, including a VA examination, and 
issued a second rating decision in January 1999, increasing 
the veteran's disability evaluation to 10 percent disabling.  
In September 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The RO, in August 2001, 
after completing the requested development, issued a 
supplemental statement of the case, continuing the 10 percent 
disability evaluation.  As the currently assigned 10 percent 
disability evaluation is less than the maximum available 
under the applicable Diagnostic Code, the veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The evidence of record consists of VA medical records and two 
VA examination reports.  According to a June 1998 VA medical 
record, the veteran complained of bilateral knee pain for 6 
months, left greater than right.  Examination of the 
veteran's knees was negative for edema, erythema, and 
tenderness.  Deep tendon reflexes were normal.  The diagnosis 
was arthritis.  A July 1998 VA medical record noted a history 
of bilateral knee pain.  A September 1998 VA radiology report 
states that an x-ray of both knees was negative for a bone or 
joint abnormality or recent fracture or dislocation.  The 
articular cortises were smooth and regular, without any 
unusual soft tissue calcifications.

The veteran was first afforded a VA examination in connection 
with his claim for an increased rating in October 1998.  
According to the report, the veteran complained of pain in 
the right knee, which comes and goes.  He complained that the 
pain is aggravated by prolonged sitting and standing, and 
occasionally wakes him up at night.  He reported that he had 
morning stiffness, problems going up and down stairs, and 
changes related to the weather.  He also reported that going 
up stairs caused the knee to swell up, but stated that his 
knee had not been swollen for the last few months.  He denied 
trouble with lifting, pushing, and pulling.  He related that 
he had not been working due to a back disorder.  Physical 
examination showed that range of motion was zero (0) to 140 
degrees.  Lachman's test, anterior and posterior drawer 
signs, and McMurray's test for meniscus problems were 
negative.  The stress test of collateral ligament stability 
was also negative.  The veteran was 2+ for chondromalacia of 
the right kneecap.  Both thighs were 44 centimeters in 
circumference, and his calves measured 37.5 centimeters and 
37 centimeters and were determined to be within normal 
limits.  No abnormalities of the feet or ankles were 
observed.  Both knee jerks were present.  The diagnosis was 
chondromalacia of both kneecaps.  X-rays were negative for 
any abnormalities of the knee joint or arthritic changes.  
The examiner noted that the veteran's chondromalacia would 
have an effect when he squatted, knelt, climbed, or walked on 
rough surfaces.  The examiner also noted that the veteran, 
during a flare-up, could possibly lose 15 to 20 degrees range 
of motion due to pain, but that full range of motion would 
return following a period of rest.

The veteran was afforded a second VA examination in August 
2000, pursuant to the September 1999 Board remand.  According 
to the report, the veteran complained of right knee pain and 
"crack[ing]," which has worsened over the past 10 years.  
He reported that he injured his knee when he fell during 
service.  He also reported that he did not feel that his knee 
"work[ed] like it is supposed to."  He stated that he had 
creams to apply to his knees.  Examination of the knees 
showed range of motion from zero (0) to 105 degrees.  The 
veteran complained of pain upon flexion.  There was no 
evidence of "popping."  There was tenderness to the touch, 
and the examiner did not complete his testing of the right 
knee because the veteran complained of pain upon touch.  The 
examiner did determine that there was no evidence of edema or 
deformity.  There was also no evidence of swelling or 
abnormal joint motion.   He was ambulatory, and walked 
without a limp or assistance.  The examiner noted that the 
veteran did not use crutches, a brace, or a cane.  X-rays 
showed some narrowing of the medial joint compartment 
bilaterally, suggestive of early arthritic changes.  There 
was also a very small spur on the inferior pole of the 
patella and vascular calcification.  No intra-articular 
calcification or changes in the patella were noted.  The 
diagnoses were right patellofemoral syndrome and early 
arthritis of both knees.

The veteran's right knee disorder was initially rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257. Under this Diagnostic Code, a 10 percent 
disability evaluation is warranted for slight recurrent 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  For the next higher 
20 percent disability evaluation, there must be moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Id.  Although the veteran's right knee 
disability was initially evaluated under Diagnostic Code 
5257, the evidence reflects that the veteran does not 
currently have subluxation of the patella or lateral 
instability so as to meet the criteria for assignment of a 20 
percent disability rating under Diagnostic Code 5257.  
Anterior and posterior drawer tests and Lachman's testing 
were negative, and the October 1998 VA examiner clearly 
stated that there was no instability of the knee.  Likewise, 
the August 2000 VA examiner stated that there was no evidence 
of abnormal joint motion or "popping."  Accordingly, the 
Board finds that an evaluation in excess of 10 percent under 
the provisions of Diagnostic Code 5257 is not in order. 

At present, the severity of the veteran's service-connected 
right knee disability is evaluated for VA compensation 
purposes under Diagnostic Code 5260.  See 38 C.F.R. § 4.27 
(in the assignment of Diagnostic Code numbers, injuries are 
generally represented by the number assigned to the residual 
disorder on the basis of which the rating is determined.)   
Pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, a 10 percent disability evaluation is for 
assignment where there is limitation of flexion to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For 
the next higher 20 percent disability evaluation there must 
be flexion of the knee limited to 30 degrees.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran's right knee has flexion limited to 30 degrees or 
less, so as to warrant a 20 percent rating under Diagnostic 
Code 5260.  Significantly, the veteran's most recent VA 
examination showed that the veteran had range of motion from 
zero (0) to 105 degrees and the previous VA examination 
showed flexion to 140 degrees, with only a 15 to 20 degree 
reduction of range of motion upon flare-up.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the knees is zero 
(0) to 140 degrees).  Therefore, the veteran's symptomatology 
with respect to range of motion for his right knee most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256, 5258, and 5262.  The 
evidence reflects that the veteran currently does not have 
ankylosis of the knee so as to meet the criteria for 
assignment of Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  See also Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)) (ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.").  In addition, under 
Diagnostic Code 5258, a 20 percent disability evaluation may 
be warranted where there is evidence of dislocation of 
semilunar cartilage with episodes of "locking", pain, and 
effusion of the joint.  However, despite the veteran's 
complaints of "cracking," there is no evidence of swelling 
or abnormal motion of the joint.   Furthermore, there is also 
no evidence of impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  As such, the Board 
does not find that an evaluation in excess of 10 percent is 
warranted under Diagnostic Codes 5256, 5258, or 5262.

The Board also notes that the veteran has been diagnosed as 
having minimal arthritic changes of the right knee.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, the Board finds that the veteran is not entitled to 
a separate disability evaluation for degenerative arthritis 
of the right knee because his disability is currently rated 
on the basis of limitation of motion.  See id.  In this 
respect, the Board notes that the criteria for rating the 
veteran's disability under Diagnostic Code 5260 contemplates 
limitation of motion in determining the extent of the 
veteran's impairment from his right knee disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  As such, the veteran is not 
entitled to a separate disability evaluation for degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.14 (prohibiting separate evaluations under 
different diagnoses for the same disability).

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his right 
knee disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's right knee 
disability is symptomatic, and he reports pain upon standing, 
walking, and climbing stairs.  Nevertheless, the October 1998 
VA examiner noted that resting provides relief for his pain 
and that prolonged walking and standing and climbing stairs 
caused his knee pain.  Moreover, the Board finds that the 
current 10 percent disability evaluation assigned for each 
knee under Diagnostic Code 5260 contemplates the veteran's 
complaints of pain, as well as any limitation of motion due 
to pain.  There is no objective indication that the veteran's 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
10 percent disability rating for each knee.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b).  In this regard, the Board finds that there has 
been no showing by the veteran that his right knee 
disability, standing alone, resulted in a marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
the Board notes that the veteran is unemployed for reasons 
other than his right knee disability.  At the October 1998 VA 
examination, the veteran reported that he was unemployed due 
to a back disability.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for a right knee disorder, on either a 
schedular or extra-schedular basis, and the appeal is denied. 



ORDER

An evaluation in excess of 10 percent for a right knee 
disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

